\QO°\lo\Ui-D~LNN-

N NNNNNNN_l-c____o____
OQBQ\U\SWN_O\¢°°`lo\M-bwb)¢-Q

Case 3:19-cv-00060-RCJ-WGC Document 4 Filed 02/04/19 Page 1 of 5

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

DlSTRlCT OF NEVADA
HP TUNERS LLC ) Ca$€ #3119-€V-00060~[c]-WGC __
' )

)
) VERIFIED PETITION FOR

Plaintiff(s), ) PERMISSION TO PRACT|CE

vs, ) IN Tms cAsl-: oNLY BY
) ATTORNE¥ NoT ADMITTED
BOBBIE CANNATA ) TO Tl-IE BAR OF THIS COURT

) AND DEstGNA'noN oF
§ LocAL couNsEL

Defendant(s). )
) FlLlNG FBE is $250.00

Alldr€W P- Bl€imall , Petitioner, respectfully represents to the Court:
(name of petitioner)
l. That Petitioner is an attorney at law and a member of the law firm of
Marks & Klein, LLP
(f'llm name)
with offices at 1363 Shermer Road, Sttite 318 ,
(street address)
Nonhbrook ,minois F\ 4 60062
(city) (state) ` ' (zip Me)
3 12-206-5 162 _ andrew@marksklein.com
(area code + telephone number) (Email address)
2. That Petitioner has been retained personally or as a member of the law firm by
HP TUNERS. LLC to provide legal representation in connection with

 

[client(s)]

the above-entitled case now pending before this Court.

Rev. S/l 6

 

\QCQ`IG\U\AWN_

NNNNNNNNN___¢___¢__¢__
GQ\IQ\M&WN_O\QQO`IC\Lh-BWN_‘Q

Case 3:19-cv-00060~RCJ~WGC Document 4 Filed 02/04/19 Page 2 of 5

 

 

3. That since Nove%gber) 1998 , Petitioner has been and presently is a
ate
member in good standing of the bar of the highest Court of the State of Illinois :|
(state) _

where Petitioner regularly practices law. Petitioner shall attach a ceniiicate from the state bar or
from the clerk of the supreme court or highest admitting court of each state, territory, or insular
possession of the United States in which the applicant has been admitted to practice law certifying
the applicant's membership therein is in good standing.

4. That Petitioner was admitted to practice before the following United States District
Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts
of other States on the dates indicated for each, and that Petitioner is presently a member in good

standing of the bars of said Courts.

 

 

 

 

 

 

 

Court Date Admitted Bar Number
Il|inois November 1998 6255640
USDC Northern District of Illinois January 21, 2000
USDC Eastem District of Wisconsin February 16, 2007
USDC District of Colorado October 9, 2007
9th Circuit Court of Appeals Februaiy 20, 2007
7th Circuit Court of Appeals September 4, 2008
5. That there are or have been no disciplinary proceedings instituted against petitioner,

nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
or administrative body, or any resignation or termination in order to avoid disciplinary or

disbarment proceedings, except as described in detail below:
one.

 

2 R¢v. 5/16

 

 

NNNNNNNN._._._._.__.__._.._
`lC\Vd-§WN-O\O°C\IQ\U\AL»N_

C\o°°`l¢\U\-PWN

N
m

 

Case 3:19-cv-00060-RCJ~WGC Document 4 Filed 02/04/19 Page 3 of 5

6. That Petitioner has never been denied admission to the State Bar of Nevada. (Give

particulars if ever denied admission):

 

lNone.

 

7. That Petitioner is a member of good standing in the following Bar Associations.

 

llllinois State Bar Association and American Bar Association

 

 

 

8. Petitioner has filed application(s) to appear as counsel under Local Rule lA ll-2

(i'o¢merty LR lA 10-2) during the past three (3) years in the following matters: (Sm¢ "none" irm applications)

Date of Application Cause Title of Court Was Application
Administrative Body Granted or
or Arbitrator De_njgd

 

l |/8/2018 HP ”I`uners4 LLC v. Kenneth Cannata USDC/DNV Granted |:|

'

 

'

 

'

 

 

(lf necessaty, please attach a statement of additional applications)
9. Petitioner consents to thejurisdiction of the courts and disciplinary boards of the
State of Nevada with respect to the law of this state governing the conduct of attorneys to the same
extent as a member of the State Bar of Nevada.
10. Petitioner agrees to comply with the standards of professional conduct required of
the members of the bar of this court.
l l. Petitioner has disclosed in writing to the client that the applicant is not admitted to

practice in this jurisdiction and that the client has consented to such representation.

3 R¢v. 5/16

 

\Q°¢`IQ\U\-l>b-\N

10
ii
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-00060-RCJ-WGC Document 4 Filed 02/04/19 Page 4 of 5

That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

FOR THE PURPOSES OF THIS CASE ONLY.
‘ _ Petitioner's sign'ature
STATE OF lllinois |;| g

COUNTY OF Cook )

And rew P. Bleiinan , Petitioner, being first duly sworn, deposes and says:

That the foregoing statements are true. t y %l/\
0
0

_ _ Petitioner’s signature
Siibscribed and swom to before ine this

_z£day of W/Ml{/%‘,,V . % SEAL ?

G=F

' /`7 DAv‘m' ii.i.itiO\S

Notary Public or €lerk of Court

vvv

 

 

 

DESIGNATION OF RESIDENT A'I`TORNEY ADMITTED TO
THE BAR OF THIS COURT AND CONSENT THERETO.

Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner

believes it to be in the best interests of the client(s) to designate ___Mb¢lh High_.
_ (name of local couns¢\)
Attomey at Law, member of the State of Nevada and previously admitted to practice before the

above-entitled Court as associate resident counsel in this action. The address and email address of

said designated Nevada counsel is:

 

 

 

 

448 Ridge Street ,
(street address)
Reno , Nevada H, 89501 ,
(city) (state) _' (zip code)
775-324-1011 , e.hi h@lee-hi h.com
(area code + teEphone nuinber) lEmail addressi

4 Rev. 5/ l 6

 

-ooe`do\u~aw~._.

comm ronnie »- ._.._.... ...._.
'S’o`io~m§uu~o$oozo\m-h;co._°é'

Case 3:19-cv-00060-RCJ-WGC Document 4 Filed 02/04/19 Page 5 of 5

By this designation the petitioner and undersigned party(ics) agree that this designation constitutes
agreement and authorization for tlie designated resident admitted counsel to sign stipulations

binding oii all of us.
APPOINTMENT OF DESlGNATED RESIDENT NEVADA COUNSEL

The undersigned party(ies) appoint(s) Blil‘\b¢lll Hig:h as
minio ol' local couiiscl)
his/lier/tlieir Dcsignatcd Resident Nevada Couiise| in this case.

aQi;¢Q@‘(?/(Lw\_/M\/

artyssigniitui'e) "
type or print artyn ne,°l,`i‘t e n mm m

(party's signature)

 

 

(typc or print party name, titlc)

CONSENT OF DESlGNEE
The undersigned hereby consents to serve as associate resident Nevada counsel in this case.

 

l0082 e.higli@lee-high.coin
Bar number Email address

APPROVBD:
Dated: this

    
  

.»E/

5 R¢v. s)i6

 

 

Case 3;19-cv-00060-RCJ-WGC Document 4-1 Filed 02/04/19 Page 1 of 1

ATTORNEY REGISTRATION AND DI§CIPLINARY COMMlSSION

 

of the
SUPREME COURT OF ll.LINOlS
www.iarde.org
011¢ Priideiitia| Plaza
130 cast Randolph orive.$iiiie 1500 3161 thiteoaleurive, suite 301
ortega iieoioi»szn sporadic ii 62104
(3|2) 565-2600 (800) 826-8625 (2|7) 546-3523 (800) 252~8048
m 612)565.2320 w(zi7)546.3785
Andrew Peter Bleiman
1363 Shermer Road
Suite 318
Northbrook, IL 60062-4575
VIA EMAIL AND QE|JIQ §TATES PQSTAL §ERVICE
Chicago
Thursday, November 08, 2018
In re: Andrew Peter Bleiman
Admitted: l l/5/ 1998
Attomey No. 6255640
To Whom lt May Concern:

The records of the Clerk of the Supreme Court of Illinois and of this office
indicate that the attorney named above was admitted to the practice of law in Illinois; is
currently registered on the master roll of attorneys entitled to practice law in this state;
and has never been diseiplined; and is in good standing

Very truly yours,
Jerome Larkin
Administrator

§ im thing

Lisa Medina
Deputy Registrar

LM

